Exhibit 99.1 Third Quarter Report Message to Our Stockholders: As we enter the final quarter of 2013, I am pleased to report the earnings for National Bankshares, Inc. for the third quarter. Even though we faced a challenging operating environment complicated by further regulatory requirements, we reported net income of approximately $4.52 million for the three months ended September 30, 2013, an increase of $224 thousand, or 5.22%, compared to the $4.29 million reported for the same period in 2012. For the nine months ended September 30, 2013, your Company had net income of almost $13.17 million, up $106 thousand, or 0.81%, above the total reported for the first nine months of 2012. At September 30, 2013, the Company had total assets of $1.08 billion. Basic earnings per share were $1.90 which compares with $1.88 reported for the nine months ended September 30, 2012. Basic earnings per share for the third quarter of 2013 were $0.65 which compares with $0.62 for the third quarter last year. The return on average assets for the nine months ended September 30, 2013 was 1.61% compared to 1.62% in 2012. The return on average equity was 11.70% and 12.14% for the same two periods. By the end of the third quarter of 2013, we also initiated a number of technology and process improvements that we believe are providing an even better customer experience. These upgrades include our new mobile banking application and a new debit card and ATM data system to better serve our customers. We will continue to refine and efficiently manage our operations to bring the best community banking services and products to our customers and value to our stockholders. On behalf of the directors, officers and employees, thank you for your support. James G. Rakes Chairman, President and Chief Executive Officer National Bankshares 101 Hubbard Street / P
